The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-20 are allowable over the closest references: Kobayashi et al. (JP 2015-161815 A), Park et al. (U.S. Patent 10,481,493), Cho et al. (U.S. Patent Application Publication 2020/0135967 A1), Jeon et al. (U.S. Patent 10,534,261), and Jeong et al. (U.S. Patent 10,884,335).
Kobayashi discloses a black photosensitive resin composition comprising: 
(A) carbon black. (B) hydrophobic silica fine particles. (C) dispersant (D) alkali soluble resin, (E) polymerizable monomer, (F) photoinitiator. (G) a black photosensitive resin composition containing at least a solvent, wherein the weight ratio (A)/ (B) of the (A) carbon black to the (B) hydrophobic silica fine particles is 1.5 to 9. The black photosensitive material is characterized in that the (C) dispersant is a urethane-based
dispersant satisfying an Sp value of 12.0 or more and a molecular weight of 6,000 or more, in addition to the range of the resin composition (claim 1).
   	Park discloses a colored photosensitive resin composition, which comprises: 
(A) 5 to 40 wt % of a copolymer comprising (A-1) structural unit derived from an ethylenically unsaturated carboxylic acid, an ethylenically unsaturated carboxylic anhydride, or a combination thereof, (A-2) structural unit derived from an ethylenically unsaturated compound containing an aromatic ring, and (A-3) structural unit derived from an ethylenically unsaturated compound different from (A-1) and (A-2), based on the total weight of the solid content of the colored photosensitive resin composition; 
(B) 5 to 30 wt % of an epoxy resin or a compound derived therefrom, based on the total weight of the solid content of the colored photosensitive resin composition; 
(C) 10 to 40 wt % of a photopolymerizable compound, based on the total weight of the solid content of the colored photosensitive resin composition; 
(D) 0.05 to 5 wt % of a photopolymerization initiator, based on the total weight of the solid content of the colored photosensitive resin composition; and 
(E) 10 to 75 wt % of a colorant, based on the total weight of the solid content of the colored photosensitive resin composition, 
wherein the photopolymerization initiator (D) comprises an oxime ester fluorene-based initiator of Formula 1 below: 

    PNG
    media_image1.png
    299
    596
    media_image1.png
    Greyscale

wherein, in Formula 1 above, R1 is each independently C1-20 alkyl, R2 and R3 are each independently C1-20 alkyl, C6-20 aryl, or C3-20 cycloalkyl, A is nitro or cyano, and X is a single bond or carbonyl (claim 1).
	Cho discloses a quantum dot display device, comprising 
a substrate, 
a quantum dot diode on the substrate, the quantum dot diode comprising a first electrode, a second electrode, and a quantum dot layer between the first electrode and the second electrode, and 
an encapsulation film on a surface of the quantum dot diode, 
wherein a water vapor transmission rate of the encapsulation film is about 0.001 to about 1 gram per square meter per day at 1 atmosphere of pressure, wherein the encapsulation film is disposed on a first surface of the quantum dot diode and a second surface of the quantum dot diode, the second surface of the quantum dot diode being opposite the first surface of the quantum dot diode (claims 1-2).
	Jeon discloses a colored photosensitive resin composition, which comprises: 
(A) a copolymer comprising an epoxy group; 
(B) a photopolymerizable compound comprising a double bond; 
(C) a photopolymerization initiator; and 
(D) a colorant, wherein the molar ratio of the double bonds in the photopolymerizable compound (B) to the epoxy groups in the copolymer (A) satisfies the following relationship: 
4 ≤number of moles of double bonds/number of moles of epoxy groups.≤.35; 
and wherein a cured film formed from the colored photosensitive resin composition has an optical density of 1.0/µm to 3.0/µm (claim 1).
	Jeong discloses a black photosensitive resin composition, comprising: 
(A) an acrylic copolymer; 
(B) an epoxy resin or a compound derived therefrom; 
(C) an epoxy compound different from (A) and (B); 
(D) a photopolymerizable compound; 
(E) a photoinitiator; and 
(F) a black colorant; 
wherein, the acrylic copolymer (A) is comprised in an amount of 10 to 40 wt % on the basis of the total weight (based on solid content) of the black photosensitive resin composition, and the epoxy resin or the compound derived therefrom (B) is comprised in an amount of 10 to 40 wt % on the basis of the total weight (based on solid content) of the black photosensitive resin composition, 
wherein the weight ratio of acrylic copolymer (A):epoxy resin or compound derived therefrom (B) is 40 to 80:60 to 20, wherein the black colorant (F) comprises 90 wt % or more of a black inorganic colorant on the basis of the total weight (based on solid content) of the colorant, and 
wherein the black photosensitive resin composition has an optical density of 0.5 to 2.5 when the black photosensitive resin composition is cured to a film having a thickness of 1µm (claim 1)..
	However, Kobayashi et al., Park et al., Cho et al., Jeon et al., and Jeong et al.  do not disclose or fairly suggest the claimed structure for a quantum dot barrier rib, which comprises a cured film formed from a photosensitive resin composition comprising: 
(A) copolymer; 
(B) photopolymerizable compound; 
(C) a photopolymerization initiator; and 
(D) a colorant comprising a black colorant, 
particularly wherein the structure for a quantum dot barrier rib has a total thickness of 6 µm or more, an optical density of 0.05/µm to 2.0/µm, and 
a reflectance RSCL measured by the SCI (specular component included) method and a reflectance RSCL measured by the SCE (specular component excluded) method at a wavelength of 550 nm that satisfy the following relationships, respectively: 

    PNG
    media_image2.png
    152
    562
    media_image2.png
    Greyscale

as per instant claim 1, and the claimed process for preparing a structure for a quantum dot barrier rib, which comprises: 
coating a first photosensitive resin composition on a substrate and curing it to form a first cured film; 
coating a second photosensitive resin composition on the first cured film and curing it to form a second cured film; and 
exposing and developing a multilayer cured film comprising the first cured film and the second cured film to form a pattern and then curing it, 
particularly wherein the first photosensitive resin composition, the second photosensitive resin composition, or both comprise (A) a copolymer; (B) a photopolymerizable compound; (C) a photopolymerization initiator; and (D) a colorant comprising a black colorant, as per instant claim 13.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kobayashi et al., Park et al., Cho et al., Jeon et al., and Jeong et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764